Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is responsive amendment filed on 10/19/2020 to the Application filed on 9/4/2020.  
This application is continuation of U.S. Patent Application No. 16/108865 filed on 8/22/2018.
Claims 21-40 are pending in the case.  Claims 1-20 have been canceled.  Claims 21, 29, and 37 are independent claims.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Objections
Claims 28 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 22, 25-27, 29, 30, 33-35, and 37 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Shishkov, U.S. Patent Application Publication No. 20140244498, filed on 2/26/2013 (hereinafter Shishkov) in view of Secrist, U.S. Patent Application Publication No. 


As for independent claim 21, Shishkov discloses device and method comprising: 
receiving, at a processor, first data indicative of a first plurality of transactions by a user 
(Shishkov paragraph [0034] discloses receiving financial transactions made by user);
processing, by the processor, the first data to generate first behavioral information describing a first behavior of the user 
(Shishkov paragraph [0035] discloses generating first behavioral information, financial transactions by user, as shown in figure 3); 
causing, by the processor, the first behavioral information to be displayed by an interactive user interface in an entry within a feed of information displayed by the interactive user interface 
(Shishkov paragraph [0035]-[0038], [0018] discloses first behavior information, financial transactions, displayed in interactive display, selecting various places on interface displays additional information, within a feed as shown in figure 3);
receiving, at the processor, a user input made in response to the first behavioral information being displayed through the interactive user interface; and in response to user input, displaying different data in place of the feed 
(Shishkov paragraph [0038] discloses receiving user input, user can select header bar with the dates can open up a menu allowing the user to select a different range of dates from which to display financial transactions). 
Shishikov does not appear to explicitly disclose device and method comprising identifying, by the processor, a plurality of peer users having at least one characteristic in common with the user; receiving, at the processor, peer data indicative of a plurality of transactions by the peer users; generating, by the processor, first peer behavioral information 

However, Secrist discloses device and method comprising 
identifying, by the processor, a plurality of peer users having at least one characteristic in common with the user 
(Secrist paragraph [0008], [0029], [0041] discloses identifying peer groups with at least one characteristic, one or more factors may include interests, social connections, location, or the like); 
receiving, at the processor, peer data indicative of a plurality of transactions by the peer users 
("The peer financial data may be received from one or more financial institutions. The peer financial data may be anonymized", Secrist [0029]); 
generating, by the processor, first peer behavioral information describing the first behavior for the peer users as indicated by the peer data 
(Secrist paragraph [0030], [0042] discloses generating first peer behavior information, transaction by peer at the same vendor as the user); 
causing, by the processor, the first peer behavioral information to be displayed by the interactive user interface of information displayed by the interactive user interface 
(Secrist paragraph [0051] discloses displaying first peer behavior information, average spending of a peer group based in the same spend category as shown in figure 2; Secrist paragraph [0055] discloses displaying peer behavior information within a newsfeed as shown in figure 6). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Secrist with Shishkov for the benefit of being able to “have access to aggregated financial information that can allow their financial 

Shishikov does not appear to explicitly disclose device and method comprising first behavioral information to be displayed by an interactive user interface in an entry within a feed of information.  

However, Satyavolu discloses device and method comprising 
first behavioral information to be displayed by an interactive user interface in an entry within a feed of information 
(Satyavolu paragraph [0165]-[0166] discloses displaying peer behavior information, other AT&T users spending, in place of entry within feed as shown in figure 14). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Satyavolu with Shishkov and Secrist for the benefit of being able to display in formation in a convenient location for user to view. 


As for claim 22, limitations of parent claim 21 have been discussed above.   Secrist discloses device and method wherein 
the identifying comprises receiving a user definition of the at least one characteristic 
(Secrist paragraph [0041] discloses receiving user definition of characteristic, system 130 may allow the account holder to select the factors  such as, for example, geographic region (e.g., city, county, state, etc.), common interests, age, gender, income level, relationship status, employer). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Secrist with Shishkov and Satyavolu for 

As for claim 25, limitations of parent claim 21 have been discussed above.  Secrist discloses device and method comprising 
preventing, by the processor, information identifying the peer users from being included in the peer behavioral information displayed by the interactive user interface 
(Secrist paragraph [0029], [0040] discloses peer information may be anonymized). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Secrist with Shishkov and Satyavolu for the benefit of being able to “have access to aggregated financial information that can allow their financial transactions to be compared to transactions of other members of their social network”, (Secrist [0003]). 


As for claim 26, limitations of parent claim 21 have been discussed above.  Satyavolu discloses device and method 
wherein processing the first data comprises using at least one script to generate the entry 
(Satyavolu paragraph [0165] discloses displaying first data as shown in figure 14; Satayavolu paragraph [0021], [0022], [0024], [0164] discloses using at least one script to generate entry, an executable script in a graphical user interface of a user's financial account, "An executable script running on a client used to view a user financial account ", Satayvolu [0164]). 


As for claim 27, limitations of parent claim 26 have been discussed above.  Satyavolu discloses device and method comprising 
generating, by the processor, the at least one script 
(Satayavolu paragraph [0021], [0022], [0024], [0164] discloses generating at least one script , an executable script in a graphical user interface of a user's financial account, "An executable script running on a client used to view a user financial account ", Satayvolu [0164]). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Satyavolu with Shishkov and Secrist for the benefit of being able to use particular method for generating data. 

As for claim 29, claim 29 reflects article of manufacture comprising computer executable instructions for implementing method in claim 21 and is rejected along the same rationale.

As for claim 30, limitations of parent claim 29 have been discussed above.  Claim 30 reflects article of manufacture comprising computer executable instructions for implementing method in claim 22 and is rejected along the same rationale.

As for claim 33, limitations of parent claim 29 have been discussed above.  Claim 33 reflects article of manufacture comprising computer executable instructions for implementing method in claim 25 and is rejected along the same rationale.

As for claim 34, limitations of parent claim 29 have been discussed above.  Claim 34 reflects article of manufacture comprising computer executable instructions for implementing method in claim 26 and is rejected along the same rationale.

As for claim 35, limitations of parent claim 34 have been discussed above.  Claim 35 reflects article of manufacture comprising computer executable instructions for implementing method in claim 27 and is rejected along the same rationale.

As for claim 37, claim 37 reflects article of manufacture comprising computer executable instructions for implementing method in claim 21 and is rejected along the same rationale.


Claims 23, 31, 39, and 40 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Shishkov in view of Secrist in view of Satyavolu in view of Buchanan, U.S. Patent Application Publication No. 20110087985, filed on 7/31/2009 (hereinafter Buchanan).


As for claim 23, limitations of parent claim 21 have been discussed above.  Buchanan discloses device and method 
comprising causing, by the processor, a definition of the at least one characteristic, information about the plurality of peer users, or a combination thereof to be displayed by the interactive user interface 
(Buchanan paragraph [0213] discloses displaying characteristic, other users between the ages of 16 and 24, as show on in figure 29B). 


As for claim 31, limitations of parent claim 29 have been discussed above.  Claim 31 reflects article of manufacture comprising computer executable instructions for implementing method in claim 23 and is rejected along the same rationale.

As for claim 39, limitations of parent claim 37 have been discussed above.  Buchanan discloses device and method 
displaying an option to input a user definition of the at least one characteristic on the display; receiving the user definition through the input device in response to the option; and sending the user definition to the financial account server device 
(Buchanan paragraph [0213] discloses displaying characteristic, other users between the ages of 16 and 24, as show on in figure 29B). 

As for claim 40, limitations of parent claim 37 have been discussed above.  Claim 40 reflects article of manufacture comprising computer executable instructions for implementing method in claim 22 and 23 and is rejected along the same rationale.


Claims 24, 32, and 38 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Shishkov in view of Secrist in view of Satyavolu in view of White, U.S. Patent Application Publication No. 20130282542, filed on 4/18/2012 (hereinafter White).


As for claim 24, limitations of parent claim 21 have been discussed above.  White discloses device and method comprising: 
causing, by the processor, an option to adjust a user account setting based on the first behavioral information to be displayed by the interactive user interface 
(White paragraph [0075] discloses option to adjust account setting, alert message 1220, based on user behavior information, a particular threshold such as 90% of the budget value has been exceeded, as shown in figure 12); 
receiving, at the processor, a user command in response to the option; and adjusting, by the processor, the user account setting based on the user command 
(White paragraph [0075] discloses adjusting budget on interface shown in figures 8 and 9). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine White with Shishkov, Secrist, and Satyavolu for the benefit of being able “to manage financial data that requires less input and financial knowledge from the user, (White [0003]).

As for claim 32, limitations of parent claim 29 have been discussed above.  Claim 32 reflects article of manufacture comprising computer executable instructions for implementing method in claim 24 and is rejected along the same rationale.

As for claim 38, limitations of parent claim 37 have been discussed above.  White discloses device and method comprising: 
displaying an option to adjust a user account setting based on at least one of the first behavioral information and the second behavioral information on the display; 
(White paragraph [0075] discloses option to adjust account setting, alert message 1220, based on user behavior information, a particular threshold such as 90% of the budget value has been exceeded, as shown in figure 12) 
receiving a user command through the input device in response to the option; and sending the user command to the financial account server device 
(White paragraph [0075] discloses adjusting budget on interface shown in figures 8 and 9). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine White with Shishkov, Secrist, and Satyavolu for the benefit of being able “to manage financial data that requires less input and financial knowledge from the user, (White [0003]).



Conclusion

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wiiliam Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANETTE J PARKER/Primary Examiner, Art Unit 2175